[image1904.jpg]

July 26, 2016        

Barry Siegel
747 Clarendon Road
Penn Valley, PA 19072



Re: Resignation and Release Agreement



Dear Barry:

This Resignation and Release Agreement ("Agreement") sets forth our agreement
concerning your resignation of employment with Pernix Therapeutics Holdings,
Inc. ("Pernix" or the "Company") and contains the terms of your separation.
PLEASE READ THIS AGREEMENT CAREFULLLY. BY SIGNING THIS AGREEMENT, YOU ARE
RELINQUISHING AND WAIVING IMPORTANT LEGAL RIGHTS. AS EXPLAINED IN THIS
AGREEMENT, YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO REVIEW THIS AGREEMENT, ARE
URGED TO REVIEW IT WITH COUNSEL OF YOUR CHOICE, AND HAVE SEVEN (7) CALENDAR DAYS
TO REVOKE THIS AGREEMENT AFTER YOU SIGN IT ("REVOCATION PERIOD"), AFTER WHICH
THE OBLIGATIONS BECOME FINAL AND BINDING.

Based on the foregoing, and in consideration of the covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, you and Pernix agree as follows:

1. Pernix has accepted your voluntary resignation without Good Reason (as
defined in that certain offer letter dated May 8, 2014 between you and Pernix,
as amended) effective July 26, 2016 (the "Separation Date").

2. If you sign this Agreement and do not revoke it during the Revocation Period,
Pernix shall continue to pay you your regular base salary ($344,792 annually,
paid in installments according to the Company's payroll practices), less all
applicable taxes and withholdings, for six (6) months from the Separation Date
("Severance Payments").

3. Provided that you execute and deliver this Agreement in a timely manner and
do not exercise your right to revoke it, and are currently enrolled in Pernix
medical, dental and/or vision plans, and if you elect continuation of group
health coverage through ADP COBRA following your Separation Date, Pernix shall
for a period of up to six (6) months continue to contribute the same percentage
of the premium amount as Pernix contributed for you and your dependents when
were actively employed, effective the first of the month following your
Separation Date. You will be responsible to pay the remaining amount due.

4. You represent, warrant and acknowledge that you have been paid and/or
received all compensation, wages, bonuses, commissions, vacation and/or benefits
to which you may be entitled and that no other compensation, wages, bonuses,
commissions, expense reimbursement and/or benefits are due to you, except as
provided herein.

--------------------------------------------------------------------------------



5. (a) In exchange for Pernix providing you with the Severance Payments and
COBRA as set forth in Section 3, you, your heirs and your personal
representatives hereby IRREVOCABLY AND UNCONDITIONALLY RELEASE AND WAIVE ALL
CLAIMS against Pernix, including its present or former subsidiaries, parents,
divisions, affiliates, successors, assigns, and each of their representatives,
agents, administrators, fiduciaries, shareholders, members, officers, directors,
attorneys and employees (collectively, including Pernix, the "Releasees"), and
release and discharge the Releasees, or any one of them, from liability for any
claims or damages you may have against it or them as of the date of this
Agreement, whether known or unknown, including, but not limited to, any alleged
violation of the Age Discrimination in Employment Act, as amended; the Older
Workers Benefit Protection Act; Title VII of the Civil Rights of 1964, as
amended; Sections 1981 through 1988 of Title 42 of the United States Code; the
Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities
Act; the Rehabilitation Act; the Family Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended; the Worker Adjustment and
Retraining Notification Act; the National Labor Relations Act; the Fair Credit
Reporting Act; the Occupational Safety and Health Act; the Uniformed Services
Employment and Reemployment Act; the Employee Polygraph Protection Act; the
Immigration Reform Control Act; the Genetic Information Nondiscrimination Act of
2008; the New Jersey Law Against Discrimination; the New Jersey Domestic
Partnership Act; the New Jersey Civil Union Act; the New Jersey Conscientious
Employee Protection Act; the New Jersey Family Leave Act; the New Jersey Wage
and Hour Law; the New Jersey Equal Pay Law; the New Jersey Occupational Safety
and Health Law; the New Jersey False Claims Act; the New Jersey Smokers' Rights
Law; the New Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting
Act; the New Jersey Millville Dallas Airmotive Plant Job Loss Notification Act;
the retaliation provisions of the New Jersey Workers' Compensation Law; the
Pennsylvania Human Relations Act; the Pennsylvania Whistleblower Law; the
Pennsylvania Public Employee Relations Act; and any personal gain with respect
to any claim arising under the Federal False Claims Act (and including any and
all amendments to the above) and/or any other alleged violation of any federal,
state, local, or other law, regulation or ordinance, and/or contract or implied
contract or tort law or common law or public policy or whistleblower claim,
having any relation whatsoever to your employment by and the termination of your
employment with Pernix or any Releasee including, but not limited to, any claim
for wrongful or constructive discharge; back pay; vacation pay; sick pay; wage,
commission or bonus payments; equity grants; attorneys' fees; costs, and/or loss
of future wages.

You understand and acknowledge that this Release is intended to be as broad as
legally permissible and applies to both employment-related and non-employment-
related claims up to the date you execute this Agreement.

This paragraph does not release or waive any claims or rights that, as a matter
of law, cannot be waived.



(b) You represent and warrant that you have no knowledge of any work-related
injury or illness incurred while working for Pernix, that you have not filed a
claim or an application for benefits under any workers' compensation law, that
you do not have any such claim, and that you do not intend to make a workers'
compensation claim or file an application for workers' compensation benefits.

(c) You represent and warrant that the Severance Payments and COBRA set forth in
Section 3 are sufficient consideration for the release of claims in this Section
5.

--------------------------------------------------------------------------------



6. You agree that by entering into this Agreement, Pernix and the Releasees do
not admit any violation of law and specifically deny committing any such
violation.

7. To the extent permitted by law, you represent and warrant that you are not
aware of any proceeding that is pending before any court, administrative agency,
governmental authority, regulatory agency or other regulatory authority that is
based on, refers to, relates to or arises out of any claims or disagreement you
may have had against, or believe you have had, with respect to your employment
with Pernix or matters related thereto. If you have already filed a charge or
claim with any federal, state or local agency, you are not required to dismiss
that charge or claim to be eligible for the additional consideration offered by
Pernix. You nonetheless warrant and represent, to the maximum extent permitted
by law, that you have not filed any complaint, charge or proceeding of any type
with any court, administrative agency, governmental authority,
quasi-governmental authority or otherwise, based on, referring to or arising out
of any occurrence or event that predates the execution of this Agreement and/or
relating to your employment with any Releasee and/or the conclusion of that
employment; provided, however, that nothing in this Agreement will prevent you
from filing any action to enforce this Agreement. Furthermore, nothing in the
Agreement shall affect your right to file a charge or complaint with the Equal
Employment Opportunity Commission or the National Labor Relations Board or to
participate or cooperate in such a matter; provided, however, that you agree and
acknowledge that you are not entitled to, and explicitly relinquish and waive
any claim or entitlement to, any monetary or personal recovery or benefit in
connection with any charge or proceeding involving you. Should any judicial,
regulatory or administrative complaint, investigation, charge, action or
proceeding be brought against any Releasee on your behalf, or should any effort
be made to include you as a party in any pending complaint, charge,
investigation, action or proceeding, you agree that you will, at Pernix's
expense, take all steps necessary and lawful to opt out, abandon and disclaim
interest in such complaint, charge, action, investigation or proceeding.
Further, you agree that you will not testify, assist or participate (except in
response to judicial, regulatory or administrative order or subpoena, court
order or other legal process or as otherwise required, and not merely permitted,
by law) in any lawsuit, administrative action, or any judicial, regulatory or
administrative proceeding or investigation brought against any Releasee. Pernix
agrees that in the event you are called to testify in any proceeding with regard
to any events during your employment with Pernix, Pernix will furnish you with
counsel of Pernix's choice and reasonably acceptable to you, at Pernix's
expense. The parties agree that certain matters in which you have been involved
during your employment may necessitate your cooperation with Pernix in the
future. Accordingly, you shall cooperate with Pernix in connection with matters
arising out of your service to the Company, including internal investigations.
Pernix shall reimburse you for reasonable expenses incurred and a reasonable
daily rate agreed upon by the parties in connection with such cooperation (for
the sake of clarity, Pernix will not be required to reimburse you for expenses
incurred or pay you a reasonable daily rate if you are subpoenaed to testify on
behalf of a party other than Pernix). You agree that, to the extent permitted by
law, you will promptly notify Pernix if (i) you learn that a complaint, charge,
action, investigation or proceeding has been filed against any Releasee, or (ii)
you receive a notice or subpoena to testify, assist or participate in any
lawsuit, administrative action, or any judicial, regulatory or administrative
proceeding or investigation brought against any Releasee. You shall be covered
by any Company insurance policies and procedures in effect from time to time
that apply to former employees in the position that you held with the Company.

8. You acknowledge that prior to the Separation Date, you disclosed to Pernix to
the best of your knowledge, in accordance with applicable policies and
procedures, any and all information relevant to any investigation of Pernix
business practices conducted by any government agency, and/or relevant to any
existing litigation involving Pernix, whether administrative, civil or criminal
in nature, and you are unaware of any allegations of fraud or criminal acts
relating to current or former employees of the Company that have not been
disclosed to the Company.

--------------------------------------------------------------------------------



9. You further represent and warrant that in your capacity as an employee of
Pernix, you are not aware of any reason to believe that Pernix or any of its
affiliated companies and their respective officers, directors, agents or
employees had taken or failed to take any action in any way directly or
indirectly connected with its sales, marketing and billing operations, or
otherwise that would cause it to be in violation of any Medicare, Medicaid or
any other reimbursement program, or third-party-payer or other contract based
upon or related to the products and/or services provided. You further represent
and warrant that in your capacity as an employee of Pernix, you are not aware of
any reason to believe that Pernix or any of its affiliated companies and their
respective officers, directors, agents or employees had taken or failed to take
any action in any way directly or indirectly connected with its sales, marketing
and billing operations that would cause it to be in violation of any applicable
federal, state, local or other law.

10. You acknowledge that, during your employment with Pernix, you acquired
certain confidential, proprietary and trade secret information regarding the
Releasees including, without limitation, non-public patient lists and
information relating to the sources of patients, financial, personnel, and
patient information, and other non-public confidential information concerning
the business and affairs of suppliers, creditors, lenders, shareholders and
patients of Pernix and its affiliates, as well as confidential information
protected by HIPAA ("Confidential Information"). You acknowledge that you have
not retained any written or other tangible material concerning any Confidential
Information, whether located on your own personal computer or elsewhere. You
agree to keep strictly confidential and not disclose any Confidential
Information. You understand and acknowledge that your obligations under this
Agreement with regard to any particular Confidential Information commenced upon
the Separation Date and shall continue hereafter until such time as such
Confidential Information has become public knowledge other than as a result of
your breach of this Agreement or breach by those acting with you or on your
behalf.

11. You agree to return promptly all Pernix property including, without
limitation, all access passes, cell phones, personal digital assistants (PDAs),
keys, laptops computers, credit cards, hardware, software, files, papers,
memoranda, letters, handbooks, manuals, computer generated reports, patient
lists and other tools or products of your employment (including copies) whether
prepared by you or others.



12. For a period of one (1) year commencing on your Separation Date (the
"Restricted Period"), you agree to not directly or indirectly, in any capacity,
solicit for hire, attempt to hire, encourage or recommend for hire, or hire or
employ, or conspire with, or aid or abet any third party in the solicitation,
hiring or employment, of, any individual who is a Pernix employee, agent,
consultant, or representative at the time of your separation from Pernix or was
so employed at any time within one (1) year of your Separation Date. In the
event of a violation of this Section 12, the length of the Restricted Period
shall be extended by an amount of time equal to the period of time during which
a violation of this Section 12 is deemed by a court of competent jurisdiction to
have occurred (including any period required for litigation during which Pernix
seeks to enforce such covenant).

13. You agree that you will not publicly or privately disparage Releasees or any
of Pernix's officers, employees or affiliates, or the products, services,
business, operations, personnel policies or procedures of any of them by any
means, including, but not limited to, via the Internet or other media. Pernix
will not disparage you or your performance by any means, including, but not
limited to, via the Internet or other media.

--------------------------------------------------------------------------------



14. You will have up to twenty-one (21) calendar days from the date you receive
this Agreement to consider its terms and return it to Human Resources at Pernix.
You acknowledge that if you fail to provide Pernix with the executed Agreement
by the close of business on the twenty-first (21st) calendar day, this Agreement
will be null and void.

15. During this twenty-one (21) calendar day period and before signing below,
you are advised to consult with an attorney regarding the terms of this
Agreement, at your own expense. The terms of the offer set forth herein will
expire at the conclusion of the twenty-first (21st) calendar day period, if not
accepted during that period of time. You may sign the Agreement prior to the
conclusion of the twenty-first (21st) calendar day period. If you elect to do
so, you acknowledge that you have done so voluntarily. Your signature below
indicates that you are entering into this Agreement freely, knowingly and
voluntarily, with a full understanding of its terms. You also acknowledge that
you will have seven (7) calendar days from the date you sign this Agreement to
revoke the Agreement by notifying the undersigned, at Pernix, in writing prior
to the expiration of the seven (7) calendar day period.

16. (a) This Agreement constitutes and contains our complete understanding with
respect to the subject matter addressed in this Agreement and supersedes and
replaces all prior negotiations, agreements and representations, if any, whether
written or oral, concerning the subject matter of this Agreement, except for the
Confidentiality and Non-Competition Agreement executed by the parties on August
14, 2015; provided, however, as of the Separation Date Sections IV and V of such
Agreement shall terminate and be of no further force and effect. The parties
have executed this Agreement with full knowledge of any and all rights they may
have, and they hereby assume the risk of any mistake of fact in connection with
the true facts involved, or with regard to any facts that are now unknown to
them.

(b) If any provision of the Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. The illegality or
unenforceability of such provision, however, shall have no effect upon, and
shall not impair the legality or enforceability of, any other provision of this
Agreement. Upon any finding by a court of competent jurisdiction that a release
or waiver of claims or rights or a covenant provided for herein is illegal,
void, or unenforceable, you agree, upon Pernix's request, promptly to execute a
release, waiver, and/or covenant satisfactory to the Releasees that is legal and
enforceable to the fullest extent legally permitted.

17. (a) Any controversy or dispute arising out of or relating to this Agreement,
arising out of or relating to any aspect of the relationship between us, or to
the interpretation of this Agreement, shall be settled exclusively by
arbitration conducted in New Jersey, unless otherwise mutually agreed upon,
before a single arbitrator in accordance with the employment arbitration rules
of the American Arbitration Association ("AAA") then in effect and with
discovery permitted by both parties in accordance with such rules. The award of
the arbitrator shall be final and binding, and judgment may be entered on the
arbitrator's award in any court having jurisdiction. In addition to any other
relief awarded to the prevailing party in any such arbitration, the
non-prevailing party in any such arbitration shall be obligated to pay any
attorney's fees and costs incurred by the prevailing party in such action. This
arbitration provision does not preclude you from bringing issues to the
attention of federal, state, or local agencies. Such agencies can, if the law
allows, seek relief against us on your behalf. The arbitrator may award
declaratory or injunctive relief only in favor of the individual party seeking
relief and only to the extent necessary to provide relief warranted by that
party's individual claim. You and Pernix agree that each may bring claims
against the other only in your or its individual capacity, and not as a
plaintiff or class member in any purported class or representative proceeding.
You agree that by entering into this Agreement, you and Pernix are each waiving
the right to a trial by jury or to participate in a class action.

--------------------------------------------------------------------------------



(b) This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of the State of New Jersey, without regard to conflict of
laws principles. If any clause of this Agreement should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Agreement.

(c) This Agreement may be entered into any arbitral (or other necessary)
proceeding to prove that a settlement was reached and to establish the material
terms thereof, so long as application is first made to file it under seal.

(d) No waiver by either of the parties of any breach by the other party of any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of any similar or dissimilar provision or condition at
the same or any prior or subsequent time.

18. By signing this Agreement, you acknowledge that: (1) you have read this
Agreement completely; (2) you have had an opportunity to consider the terms of
this Agreement for at least twenty-one (21) calendar days and understand you
have seven (7) calendar days to revoke your agreement after you sign it; (3) you
have been advised to consult with an attorney of your choice to explain the
Agreement and its consequences; (4) you know that you are giving up important
legal rights by signing this Agreement, including releasing both known and
unknown claims; (5) you have not relied on any representation or statement that
is not set forth in this Agreement; (6) you understand and intend everything
that you have agreed to in this Agreement, and you agree to all of its terms;
and (7) you have signed this Agreement voluntarily and entirely of your own free
will.

UNDERSTOOD, AGREED AND ACCEPTED:

 

 

Pernix Therapeutics Holdings, Inc.:

 

 

 

 

 

John A. Sedor

Barry Siegel

 

Executed by (print name):

 

 

 

/s/ Barry Siegel

 

/s/ John A. Sedor

Sugnature

 

Sugnature

 

 

 

July 26, 2016

 

July 26, 2016

Date

 

Date